Citation Nr: 0828960	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  06-34 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the veteran's basic 10-year 
period of eligibility for receiving educational assistance 
benefits under the provisions of Chapter 30, Title 38, United 
States Code, (Montgomery GI Bill).


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from March 21, 1988 to 
February 20, 1994.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2006 
administrative decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma, which denied 
entitlement to the benefit currently sought on appeal.


FINDINGS OF FACT

1.  The veteran was discharged from active duty on February 
20, 1994; it is neither claimed nor shown that he had 
additional active duty service after that date.

2.  The veteran's basic delimiting period for receiving 
Chapter 30 educational benefits expired on February 21, 2004.

3.  The veteran was not prevented from initiating or 
completing the chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from his willful 
misconduct.


CONCLUSION OF LAW

The criteria for an extension of the ending date for 
educational assistance benefits under Chapter 30 beyond 
February 21, 2004, have not been met.  38 U.S.C.A. § 3031 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 21.7050, 21.7051 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ, i.e., RO) has a duty to notify 
and assist the veteran under 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159 (2007).  It does not appear, however, 
that these duties are applicable to claims such as the one at 
issue.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In 
Barger, the U.S. Court of Appeals for Veterans Claims (Court) 
held that these expanded duties are not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51.  
Similarly, the statutes at issue in this appeal are not found 
in Chapter 51 (but rather, in Chapter 30).  Note also that 
these notice and duty to assist provisions do not apply 
where, as here, the issue presented is one of statutory 
interpretation and/or the claim is barred as a matter of law.  
See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 
(2002).  See also, VAOPGCPREC 5-2004 (June 23, 2004).

The veteran was separated from active duty on February 20, 
1994.  The law provides a ten-year period of eligibility 
during which an individual may use his entitlement to 
educational assistance benefits; that period begins on the 
date of the veteran's last discharge from active duty.  
38 U.S.C.A. § 3031(a) (West 2002); 38 C.F.R. 
§ 21.7050(a)(1)(ii)(C) (2007).  There is no evidence of 
record that demonstrates any active duty after February 20, 
1994, nor has the veteran made any such assertion.

VA law and regulations provide that an extended period of 
eligibility may be granted when it is determined that the 
veteran was prevented from initiating or completing the 
chosen program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from the veteran's own willful 
misconduct.  38 C.F.R. § 21.7051(a)(2) (2007).  It must be 
clearly established by medical evidence that such a program 
of education was medically infeasible.  Id.

The veteran had active service from March 21, 1988 to 
February 20, 1994.  He reports that he was prevented from 
continuing his educational training between the period of 
November 8, 2003 to June 15, 2006 because of a court case and 
his work schedule.  Specifically, copies of court documents 
reflect that the veteran was charged with assault to which he 
entered a plea agreement and was sentenced to probation from 
June 14, 2004 to September 28, 2004.  In his November 2006 VA 
Form 9, Appeal to Board of Veterans' Appeals, he reported 
that he received clinical counseling for domestic violence, 
depression, and trust issues.  In connection with VA request 
for information from the veteran's doctor regarding Extension 
of Ending date, the veteran reported that his doctor had 
moved to Greece and referred to a May 2005 Probation/Court 
Report which notes that he had met all requirements of the 
program and was clinically discharged.  It was recommended 
that he undergo clinical counseling for issues of depression 
and developing trust.  

The veteran now seeks entitlement to educational assistance 
benefits under Chapter 30, Title 38, United States Code, on 
the basis that he was prevented from using his benefits 
during the period of his legal problems.  Initially, the 
veteran cited the provision regarding being "held by a 
foreign government or power" and claimed that the "power" 
of the District Court of the Second Circuit, State of Hawaii, 
prevented him from continuing his educational training.  In 
this regard, it is noted that this provision is not 
applicable to the present case because it pertains to the 
grant of Dependents' Educational Assistance under Chapter 35, 
Title 38, United States Code.  Moreover, the state of Hawaii 
is not a foreign government or power.  

Alternatively, he argues that he was disabled during this 
period and required clinical counseling for depression and 
trust issues.  The evidence shows that the veteran had been 
charged with assault and ordered to undergo counseling; 
however, there is no competent evidence of a disability which 
prevented him from receiving training or attending class.  

Although the veteran alleges he had a mental disability that 
prevented him from pursuing his educational program, this has 
not been established by medical evidence.  This does not mean 
that the Board doubts the veteran's contention that he was 
suffering from psychiatric impairment; however, the 
regulations clearly state that inability to pursue an 
educational program must be established by medical evidence, 
and that is simply lacking in this case.  There is absolutely 
no medical evidence showing unambiguously that he was 
prevented from attending school on the basis that it was 
medically impracticable.

As a result, the clearly established criteria for an 
extension of the Chapter 30 delimiting period or an ending 
date for eligibility of educational assistance benefits prior 
to February 21, 2004, have not been met and the veteran's 
claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).




ORDER

The claim for an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code (Montgomery GI Bill), beyond February 21, 
2004, is denied.



_______________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


